242 F.3d 534 (5th Cir. 2001)
In The Matter of: PAUL WILLIAM ORSO, DebtorVALERIE CANFIELD Appellantv.PAUL WILLIAM ORSO; MARTIN A. SCHOTT, Appellees
No. 98-31008
IN THE UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
February 9, 2001

Appeal from the United States District Court for the Middle District of Louisiana.
ON PETITION FOR REHEARING EN BANC (Opinion June 27, 2000, 5 Cir., 2000, 214 F.3d 637)
Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service has requested a poll on the petition for rehearing en banc filed by Paul William Orso, and a majority of the judges in active service have voted in favor of granting the rehearing en banc. Further, a majority of the judges in active service have determined, on the court's own motion, to rehear this case en banc as to Martin A. Schott.


2
Accordingly, IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs